OFFICE     OF THE    ATTORNEY         GENERAL      OF    TEXAS

                               AUSTIN




Hon. Jay Sam Lsrey
haslstant   Iliatrlct     Attorney
San Antonfo,     Texas

ibar Sir:
                                                                     I/
                                              *4
                     Opinion Ho. O-7*5
                     Be: Reatsslty of reglstr
                         the as~sme       statute.                    sr

          This ~111 a                                t oi.yourv atter
of April 2S,                                          ior UQ oplnlorl
of this Departa                                         or or not the
use ai th@ foil                                         UnQ r4qulrM
thsusersthsre                                           USmlnaQ nune etu-
tutr of ths.s sh

          1,                                      ion (owned 8~6 opaa-
taQ by XugeQ

                                           Mruk6t(4nmeul~
                                                      umloporakd

                                               and o&iteQ            by JO&I


                                                     Statutes oi Texas,


                            shall aonduot or trausaat
                             State andor      any amnmeQ
                            y deshpation        name  otyle,
                          rwiae othdr &an t&e real
      nume of eaah lndivldttel   mxkdaating QC transt
      aoting suoh buslnese, unless suoh perrrcn shall
      file in the oitioe of the oounty clerk of the
      counties In uhloh suah parson eonducts, or
      trm!wuo%~ or lntenba kr &ndrlator truQM4ot
      suoh    business,    a certificate      setting        forth
      the   name under which auoh bus.afukssIs-, or is
Hon. Jay Sam Lavey, Kay 9, 1939, Page 2


      to be, condwted qrftransactsd, and the true
     full nme or n&-es of each person conducting
     or transacting the sane, with the post-offloe
     address of each. Said ccrtlficate shall be
     ~executed and duly acknowledged by the persons
      so conduotizq or intendins to cond:lotsaid
     business in the manner provided for acknowlaig-
     ment of conveyanae 0r real estate."
            hrtic1.e1067 and 1070, Penal Code of Texas
1925, couatitute the penal provielone ror the violation
of Artiale 5924, supra.

           A aareful examination of the authorities does
not reveal that our Texas courfis have established anj
rule for the determlnatlon of what constitutes a vlola-
tion .of .the assumed name law.

           The oourts In construing statutes sisilar to th6
 &as   statutes have looked to,the leglslatlve Intent bo-
%ind the passage of Push etatutmb The Court of Appeals
 of Xentuoky In the Case oS Warrea Oil dr Gas Company VS.
 Gurdmr, 212 SW 455, says:

           *The objeot of the 8tatute is to ena@le
      the public, as wll as those rho deal. with
      the eonaern, to asoertain definitely who Is
      the person or persons behind the.buslness in
      ease litigation arimm.   The statute18 a part
      of the public polig OS the state and aas in-
      ",;;;fap proteot and sais@lard the rights of.
                .-

          This statcnnent~of the purpose ot a similar sta-
tut6 was likewise announoed ln the aase of Aame Drilling
 company   ‘~8. Goman   011   Syndioate,   249 ITIf 1003.

           The aourt said or a slmllar statute of Montana
 In the case of Canonioa vs. St. George, 208 Pao. 609:
           *The objeot of the statute Is to prohibit
      persons from conoealing their ldetity in their
      business transactions under the cloak or assumed
      or fiotitious nsmes; If the identity is not dis-
      closed In the name or designation employed. then
      it must be disclosed in the publio reaord pro-
      vided r0r that purpose."
Hon. Jay Sam Levey, Cay 9, 1939, Page 3


          The public, in dealing with a corporation, can
ascertain the netura o1
                      + the ornanlsatlon and can obtain
sufilclent data with respect to the parties who compose
it upon which to predicate a suit by inquiry of the Secre-
tary or State. The Legislature, In Its wlddom, passed
the assumed na?e law for the purpose of requiring all
individuals and or@nizatl@ns, other then coyporatlons,
to rile Information reflectln(:the ownershi? thereof with
the county clerk of the county in whlah such Individual
or organizations conduct business, in the event they oper-
ate under any but *the real name of eaoh lndl~ldual.~

             The test of whether or not the assumed   nuwa
mde   the   basis   of   your
                        lnqulry must be reglstetred a6 re-
quired by Article 5924, aupra, must be whether or sot the
names as adopted sre auiricient to    t the publla upon
nothe as to the party or partlea Am th whom they are
dealin&   CALI the public be required to walk into one
or these p&Soea or buslaeaa and inquire as to the true
owner6 thartif be&ore being able to mert    &mm eaua~ at
aotion? In so doing, what asaursnee does the pub110 have
that they ere befog furnlahed the oorreat lnformstion?
The answer la apparent that the publia hsa the right to
6Mk anad obtain  lnformstion from aow reliable aouroe 66
to the owner~.of~a buslneas *th whleh It does buaine66.

          It is therefore, the opinion oS thla Impartmutt
am3 yun sre 60 advised that none or the names aubmltted
are anfficient to put the pub118 upon notioe as to the
true owners thereof and each should be reg%stered under
the~provislons0r Artiole 5924, anpra.
             Trusting that this auffiolently snawers your
inquiry, we are
                                   very truly yours




LA:AW